Exhibit 10.1

Conformed Copy

ESCROW AGREEMENT

This ESCROW AGREEMENT (the “Agreement”) is made and entered into this 17th day
of August, 2017, by and among each of the entities individually and not jointly,
as listed on Schedule A (each, a “Fund” and collectively, the “Funds”), Ceres
Managed Futures LLC, a Delaware limited liability company (“CMF” or the “General
Partner”), UMB Fund Services, Inc., as recordkeeper (“UMBFS”) and UMB Bank,
N.A., a national banking association organized and existing under the laws of
the United States of America, as escrow agent (the “Escrow Agent”).

WITNESSETH:

WHEREAS, each Fund is (except as otherwise noted on Schedule A) a New York
limited partnership and is not required to be registered as an investment
company under the Investment Company Act of 1940, as amended (the “1940 Act”)
and is authorized to issue units of partnership interest in each Fund (“Units”)
under an exemption from registration under the Securities Act of 1933, as
amended (the “1933 Act”) and the 1940 Act; and

WHEREAS, the Fund generally accepts subscription proceeds for Units on a
continuous basis, with such proceeds applied to the purchase of Units on a
monthly basis and may accept requests for the redemption of Units in accordance
with the terms of the terms of each Fund’s Private Placement Memorandum and
Disclosure Document (the “Memorandum”); and

WHEREAS, the Fund desires to appoint UMB Bank, N.A. as escrow agent for the
purpose of holding investment proceeds tendered by investors prior to the time
such funds are transferred to the Fund for the purchase of Units.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

1. Appointment and Delegation.

The Fund hereby appoints UMB Bank, N.A. as Escrow Agent, on the terms set forth
in this Agreement. UMB Bank, N.A. hereby agrees to serve as Escrow Agent on the
terms set forth in this Agreement. The Fund hereby authorizes UMBFS, in its
capacity as transfer agent, to provide instructions to the Escrow Agent on the
Fund’s behalf in accordance with the terms of this Agreement and the Transfer
Agency Agreement dated as of August 17, 2017 by and among each Fund, severally
and not jointly, listed on Schedule A thereto, CMF and UMBFS.

2. Procedures.

(a) The General Partner, on behalf of each Fund, will establish a fully
segregated escrow account for each such Fund with the Escrow Agent consisting of
two (2) sub-accounts, the Subscription Sub-Account and the Income Sub-Account.
Purchase payments periodically received by UMBFS (the “Purchase Proceeds”) will
be deposited into the respective Fund’s Subscription Sub-Account (the
Subscription Sub-Account and the Income Sub-Account shall be referred to
collectively as the “Escrow Account”).



--------------------------------------------------------------------------------

(b) Upon receipt of Purchase Proceeds for a Fund, UMBFS shall transfer such
Purchase Proceeds to the Escrow Agent for deposit into the respective Fund’s
Escrow Account. Simultaneously with any such transfer of Purchase Proceeds,
UMBFS will deliver to the Escrow Agent (with a copy to the General Partner) a
cash letter (the “Cash Deposit Letter”) confirming the amount of the Purchase
Proceeds so transferred. In the event the General Partner or UMBFS provides
written notice to the Escrow Agent, in the form of a cash letter (the “Purchase
Reversal Letter”), that a subscriber (“Subscriber”) of Units’ purchase order has
been rejected, the Escrow Agent shall promptly (but in no event later than the
close of business on the day of receipt of such Purchase Reversal Letter in
accordance with subparagraph (d) or Paragraph 4), transfer the Purchase Proceeds
specified in the Purchase Reversal Letter from the Escrow Account to UMBFS in
accordance with the payment procedures in Paragraph 4. The Escrow Agent shall
have no duty or obligation with respect to the collection of any Purchase
Proceeds from a Subscriber.

(c) On the first business day of each calendar month, UMBFS will deliver to the
Escrow Agent a cash letter instructing the Escrow Agent to transfer the Purchase
Proceeds, if any, on deposit in the Escrow Account (the “Cash Disbursement
Letter”) to the Fund’s futures clearing broker.

(d) The Escrow Agent shall provide the General Partner and UMBFS with a
statement of the assets held and transactions of the Escrow Accounts on a
monthly basis and shall provide electronic access to the General Partner and
UMBFS on a daily basis. At the Escrow Agent’s request, UMBFS shall provide
periodic summaries of Escrow Account activity.

(e) The Escrow Agent shall invest all amounts deposited in the Escrow Accounts
with it hereunder, and earnings thereon, if any, in the UMB Money Market Special
Account (the “Special Account”). All monies must be deposited to the Escrow
Accounts prior to 4:00 p.m. CT in order to be credited to the Special Account
and receive credit for that day’s earnings. All investment earnings on the
Escrow Accounts shall be transferred on the first business day of each month to
the Income Sub-Account. The Escrow Agent shall transfer such investment earnings
from each Fund’s Income Sub-Account to UMBFS for crediting to the account of
each Shareholder in the respective Fund (if the Subscriber’s subscription was
accepted) or to the relevant Subscriber’s account (if the Subscriber’s
subscription was rejected).

(f) In the event an adjustment needs to be made in connection with any money
movement hereunder, UMBFS, after notice to the General Partner, shall deliver to
the Escrow Agent a cash letter specifying the corrective action to be taken.

(g) Prior to delivery of the Purchase Proceeds to it or its designated agents,
the Fund or its agents shall have no title, right, claim, lien or any other
interest in the funds held in escrow hereunder, and such funds shall under no
circumstances be available to the Fund or its agents or their creditors for
payment or reimbursement for liabilities or indebtedness.

 

2



--------------------------------------------------------------------------------

3. Compensation.

For its services hereunder, the Escrow Agent shall be entitled to a one-time
account acceptance fee of $500, plus an annual escrow fee of $600 for the Escrow
Accounts and transaction fees of $5 per deposit and/or distribution. In addition
to the foregoing fees, all reasonable out-of-pocket expenses relating to the
administration of this Agreement and the Escrow Accounts such as, but not
limited to, wire fees, postage, shipping, courier, telephone and facsimile
charges will be paid directly by the Fund.

4. Payment Procedures.

(a) Whenever payments are required to be made to the Escrow Agent under this
Agreement, such payments shall be made by electronic transfer per the following
instructions:

UMB Bank, N.A., Kansas City, Missouri

ABA # [    ]

A/C # [    ]

A/C Name: Trust Clearing

Ref: [Fund name]

Attn: Madelyn Wallace

(b)Whenever payments are required to be made by the Escrow Agent to UMBFS under
this Agreement, such payments shall be made by electronic transfer per the
following instructions:

UMB Bank, N.A., Kansas City, Missouri

ABA # [    ]

A/C #                             

Ref:                                 

(c) Every cash letter delivered to the Escrow Agent hereunder pursuant to
Paragraph 2 shall bear the signature of two (2) authorized UMBFS signers. If
requested by UMBFS, each cash letter shall also bear the countersignature of one
(1) authorized Fund signer. In connection with the execution of this Agreement,
UMBFS shall deliver to the Escrow Agent, and the Fund shall deliver to UMBFS, a
list of authorized signers, together with a certificate of incumbency and
specimen signatures. The party providing such certificate may provide an updated
certificate evidencing the appointment, removal or change of authority of any
authorized signer, it being understood that the party relying on such
certificate shall not be held to have notice of any change in the authority of
any authorized signer until receipt of written notice thereof.

(d) A cash letter must be received by the Escrow Agent by 3:00 p.m. CT on the
day such cash letter is transmitted in order for the instructions contained in
such cash letter to be honored on that day.

 

3



--------------------------------------------------------------------------------

5. Representations.

Each Fund represents and warrants as follows:

(a) it is duly organized and in good standing under the laws of the jurisdiction
of its formation and all necessary action has been taken by it and it is duly
authorized to enter into this Agreement;

(b) the Tax Identification Number as listed in Schedule A is correct;

(c) this Agreement and all other documents related to the transactions described
herein have been duly executed and delivered by the Fund and constitute the
legal, valid and binding obligations of the Fund, enforceable in accordance with
their respective terms;

(d) the execution, delivery and performance of this Agreement and all other
documents related to the transactions described herein by the Fund do not and
will not breach or violate or cause a default under its limited partnership
agreement or any provision of any agreement, instrument, judgment, injunction or
order applicable to or binding upon it.

6. Miscellaneous.

It is understood and agreed, further, that the Escrow Agent shall:

(a) be under no duty to pay and transfer any monies hereunder, unless the same
shall have been first received by the Escrow Agent pursuant to the provisions of
this Agreement;

(b) be under no duty to accept any information from any person or entity other
than the Fund or UMBFS, and then only to the extent and in the manner expressly
provided for in this Agreement;

(c) act hereunder as a depository only and be protected in acting upon any
written instruction or notice provided by the Fund or UMBFS pursuant to this
Agreement and the information contained therein without responsibility to
determine the validity or sufficiency of the same, and be protected in acting
upon any other notice, opinion, request, certificate, approval, consent or other
paper delivered to it and represented to it to be genuine and to be signed by
the proper party or parties;

(d) be indemnified and held harmless by the Fund against any claim made against
it by reason of its acting or failing to act in connection with any of the
transactions contemplated hereby and against any loss, liability, cost, suit or
reasonable expense, including the expense of defending itself against any claim
of liability it may sustain in carrying out the terms of this Agreement except
such claims which are occasioned by its fraud, bad faith, reckless disregard of
its duties, negligence or willful misconduct;

 

4



--------------------------------------------------------------------------------

(e) have no liability or duty to inquire into the terms and conditions of any
subscriptions for Units, and that its duties and responsibilities shall be
limited to those expressly set forth under this Agreement and are purely
ministerial in nature;

(f) be permitted to consult with counsel of its choice, at its own expense,
including in-house counsel, and shall not be liable for any action taken,
suffered or omitted by it in good faith in accordance with the advice of such
counsel, provided, however, that nothing contained in this subparagraph (f), nor
any action taken by the Escrow Agent, or of any such counsel, shall relieve the
Escrow Agent from liability for any claims which are occasioned by its fraud,
bad faith, reckless disregard of its duties, negligence or willful misconduct,
all as provided in subparagraph (d) above;

(g) not be bound by any amendment or revocation of this Agreement, unless the
same shall be in writing and signed by all of the parties of this Agreement;

(h) be entitled to refrain from taking any action other than to keep all
property held by it in escrow hereunder until it shall be directed otherwise in
writing by the Fund, or by a final judgment by a court of competent
jurisdiction, provided that it shall be uncertain as to its duties and rights
hereunder (including, without limitation, the receipt of conflicting
instructions or directions from any of the parties hereto or any third parties);

(i) have no liability for following the instructions herein contained or
expressly provided for, or written instructions given by, the Fund or UMBFS;

(j) have the right, at any time, to resign hereunder by giving written notice of
its resignation to the Fund at the address as set forth in subparagraph
(l) hereof, at least sixty (60) days before the date specified for such
resignation to take effect, and upon the effective date of such resignation;

 

  (i) all cash and other funds and all other property then held by the Escrow
Agent hereunder shall be delivered by it to such successor Escrow Agent as may
be designated in writing by the Fund, whereupon the Escrow Agent’s obligations
hereunder shall cease and terminate;

 

  (ii) if no such successor Escrow Agent has been designated by such date, all
obligations of the Escrow Agent hereunder shall, nevertheless, cease and
terminate, and the Escrow Agent’s sole responsibility thereafter shall be to
keep all property then held by it and to deliver the same to a person designated
in writing by the Fund or in accordance with the directions of a final order or
judgment of a court of competent jurisdiction; yet, if no such designation,
order or judgment is received by Escrow Agent within sixty (60) days after its
giving such resignation notice, it is unconditionally and irrevocably authorized
and empowered to petition a court of competent jurisdiction for directions.

 

5



--------------------------------------------------------------------------------

(k) The General Partner may remove the Escrow Agent at any time (with or without
cause) by giving at least sixty (60) days’ prior written notice and the Escrow
Agent, upon the effective date of such removal, shall follow the process
enumerated in Section 6(j) hereof.

(l) all deliveries and notices to the Escrow Agent shall be in writing,
including by electronic mail and shall be sent or delivered to:

UMB Bank, N.A., as Escrow Agent

Corporate Trust & Escrow Services

Attn: Madelyn Wallace

5910 N. Central Expwy, Suite 1900

Dallas, TX 75206

Email: madelyn.wallace@umb.com

All deliveries and notices hereunder to the Fund shall be in writing and shall
be sent or delivered to:

c/o Ceres Managed Futures LLC

Attn: Patrick Egan, President

522 Fifth Avenue

New York, New York 10036

Facsimile:

Email:

All deliveries and notices hereunder to UMBFS shall be in writing and shall be
sent or delivered to:

UMB Fund Services, Inc.

Attn: Suzanne P. Norman Barnes

803 West Michigan Street

Milwaukee, WI 53233

Facsimile: (414) 271-3954

(n) Nothing in this Agreement is intended to or shall confer upon anyone other
than the parties hereto any legal or equitable right, remedy or claim. This
Agreement shall be construed in accordance with the laws of the State of New
York without reference to the conflict of laws principles thereof and may be
amended or settled only by a writing executed by the parties thereto. Each of
the parties hereby waives the right to trial by jury.

(o) This Agreement may be executed in multiple counterparts, each of which shall
be regarded for all purposes as an original, and such counterparts shall
constitute but one and the same instrument. In addition, the transaction
described herein may be conducted and related documents may be stored by
electronic means. Copies, telecopies, facsimiles, electronic files and other
reproductions of original executed documents shall be deemed to be authentic and
valid counterparts of such original documents for all purposes, including the
filing of any claim, action or suit in the appropriate court of law.

 

6



--------------------------------------------------------------------------------

(p) In order to comply with provisions of the USA PATRIOT Act of 2001, as
amended from time to time, Escrow Agent may request certain information and/or
documentation to verify, confirm and record identification of persons or
entities who are parties to the Agreement.

7. Tax Reporting.

The parties hereto agree that for purposes of tax reporting, all interest or
other income, if any, attributable to the Escrow Accounts pursuant to this
Agreement shall be allocable to the Fund. The General Partner agrees to provide
the Escrow Agent with an Internal Revenue Service Form W-9 upon execution of
this Agreement. The Fund understands that if such tax reporting documentation is
not so certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code, as amended from time to time, to withhold a portion of
any interest or other income earned on the investment of monies or other
property held by the Escrow Agent pursuant to this Agreement. The Escrow Agent
will prepare and send notifications on Form 1099 for each calendar year for
which such Form is required during the term hereof.

IN WITNESS WHEREOF, the parties hereto have caused the Escrow Agreement to be
executed by their respective duly authorized officers.

 

Each of the Funds on Schedule A,

severally and not jointly

By: Ceres Managed Futures LLC, its

General Partner

 

By:   /s/ Steven Ross Title:   Chief Financial Officer

 

CERES MANAGED FUTURES LLC By:   /s/ Steven Ross Title:   Chief Financial Officer

 

7



--------------------------------------------------------------------------------

UMB Bank, N.A., AS ESCROW AGENT By:   /s/ Madelyn Wallace Title:   Vice
President

 

UMB FUND SERVICES, INC. By:   /s/ Anthony J. Fischer Title:   President

 

8



--------------------------------------------------------------------------------

AMENDED AND RESTATED

SCHEDULE A

Names of funds

Dated as of September 5, 2017

 

Fund

  Tax Identification Number  

Orion Futures Fund L.P.

    22-3644546  

Ceres Tactical Macro L.P. Class A

    27-3371689  

Managed Futures Premier Graham L.P. Class A

    13-4018068  

Tactical Diversified Futures Fund L.P.

    13-4224248          

 

9